    Case 0:21-mj-06270-LSS Document 8 Entered on FLSD Docket 04/30/2021 Page 1 of 1


                                                           CO URT M INUTES

           U.S.MAG ISTRATE JU DG E LURANA S.SNOW -FO RT LAUDERDALE,FLORIDA

DEFT: CLEON KIRLEW (J)#cellblock                                          CASE NO: 21-6270-SNOW
A USA:     BrookeLatta-zoom                                               ATTY :                              -zoom
                                                                                            Ra'itG            (lfapplicable-appealscolloquy)
A GEN T:                                                                  VIO L:     18:1591
PROCEEDING:                   INITIAL APPEARANCE                          RECOM M ENDED BOND: PTD
BOND HEARIN G HELD -yes o                                       COUN SEL APPO INTED :

BOND SET @:                                                               Tobecosignedby:
                                                                                                   Rule 77.1advised
         Do notviolateany law.

Q        Appearincourtasdirected.
                                                                                                                      h
         Surrenderand/ordo notobtain passports/travel                                                                     t
         documents,                                                                         .- .           '
                                                                                                           /r #,>                      .
Q        RpttoPTS asdirected /or           x'saweeldmonth by
         phone;            x'sa week/month in person.
         Random urinetestingby PretrialServices.
         Treatmentasdeemednecessary.

         M aintain orseekfull-timeemployment.

Q        Nocontactwithvictims/witnesses.

Q        Nofirearms.

Q

         Travelextended to:                                         .


Q        Halfway House                                             ,


NEXT COURT APPEAM NCE;                   DATE:                            TIME:                      JUDGE:                   PLACE:

xoulRvREcouxsEu:                                      <.   / -                          /3oo                                     s
pTD oxo uEu lxo:                                 G-- -5 -
                                                 ..                                     //'
                                                                                          .JD                                  S .
PRELIM /ARRAIGN.:                                               5-l4-2l           l1:00am               VALLE

CHECK IF                      ForthereasonsstatedbycounselfortheDetkndantandfindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE               : tenusmotion forcontinuanceto hirccounseloutweigh thebestinterestsofthepublic& theDefendantin aSpeedy
                           Trial,theCourtfindsthattheperiod oftime from today,through and including             eshallbedeemed
                           excludablein accordance with the provisionsofthe SpeedyTrialAct,18USC 3161etseq..

DATE: 4-
       3:-
         21                           IIr
                                        t
                                        mam DAR:) e-.S*.
                                                       '/
                                                        .J? rtstjoua
                                                                   nd
                                                                   zoou                                         PAGE:
                                                            .             a
